Order, Supreme Court, New York County (Elliott Wilk, J.), entered February 2, 1990, which granted defendant wife’s motion for pendente lite relief to the extent of awarding $7,500 as interim attorneys’ fees, $2,750 as interim appraisers’ fees, $2,500 as interim accountants’ fees, $200 per week interim maintenance, retroactive to the date of the motion, enjoining plaintiff from transferring or encumbering the stock of MTA Management Corp. or the real property owned by said corporation, and continuing the restraints on plaintiff’s assets contained in the so-ordered stipulation of August 11, 1989, unanimously affirmed, without costs and without disbursements.
The parties were married in 1958, lived together until 1986, and have three adult children. Plaintiff, working as a self-employed floor sander, and defendant, working as a dental assistant, accumulated substantial equity in real estate, consisting of their marital residence and a 66-unit multiple dwelling in the Bronx. Plaintiff, who secured exclusive control over virtually all the marital property, now resides alone in the marital residence, and is the sole shareholder in the corporation owning and operating the Bronx property. The Bronx property has a monthly rent roll in excess of $26,000, and a refinancing in late 1988 produced at least $300,000 in cash proceeds. On the other hand, defendant’s income is modest and her savings insubstantial. Under these circumstances, there was no abuse of discretion in the court’s award of interim maintenance, counsel fees, and accountants’ and appraisal fees. The restraints imposed by the order were, in large part, stipulated to by plaintiff, and in any event, were necessary to preserve the marital estate. (Chosed v Chosed, 116 AD2d 690.)
Concur — Ross, J. P., Kassal, Ellerin and Wallach, JJ.